DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, foreign reference KR 101 623 116 has not been considered since no English translation has been provided.
Allowable Subject Matter
Claims 1-8, 10, 13-24, 26-35 and 37-56 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, the prior art of record fails to teach or suggest a pulsed magnetic particle imaging system comprising, amongst other features, a pulse sequence generator electrically connected to said electromagnet to provide an excitation waveform to said electromagnet, and wherein said excitation waveform comprises a magnetization preparation portion and a readout portion, said magnetization preparation portion comprising at least a fraction of said transient portion, and said readout portion comprising at least a fraction of said constant portion.
Regarding dependent claims 2-8, 10, 13-24, 26-35, 37-42, allowability is based on their dependencies from independent claim 1.

Regarding dependent claims 44-51, allowability is based on their dependencies from independent claim 43.
Regarding independent claim 52, allowability is based on substantially the same reasons as independent claim 1.
Regarding dependent claims 53-56, allowability is based on their dependencies from independent claim 52.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858